DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-12, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US2020/0263083 A1 (Kim, hereafter) in view of Moriyama et  al. (US 2019/0112527 A1, of record) (Moriyama, hereafter).  	Regarding claims 1 and 4,  Kim discloses a core-shell quantum dot comprising a core comprising a first semiconductor nanocrystal (π009), the first semiconductor nanocrystal comprising zinc, tellurium, and selenium(π14) (ZnTeSe)π98; and a semiconductor nanocrystal shell disposed on the core, the semiconductor nanocrystal shell comprising zinc; and selenium, sulfur, or a combination thereof (π15-π16)(ZnS), wherein the core-shell quantum dot does not comprise cadmium, lead, mercury, or a combination thereof (π008)(π98), wherein the core-shell quantum dot further comprises chlorine (π17), and wherein a quantum efficiency of the core-shell quantum dot is greater than or equal to about 10% (π23). Kim fails to explicitly disclose wherein in the core-shell quantum dot, a mole ratio of chlorine with respect to tellurium is greater than or equal to about 0.01:1 (claim 1); 0.05:1 (claim 4).
Moriyama discloses a method making a quantum dot.  In this method he titrates the method until a certain content is reached, 2% to 15%  mass of the quantum dot material thus ensuring that quantum efficiency can be improved for the mixture.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date and based on the teachings of Moriyama to modify the display device of Kim wherein in the core-shell quantum dot, a mole ratio of chlorine with respect to tellurium is greater than or equal to about 0.01:1 (claim 1); 0.05:1 the motivation being to improve the quantum efficiency of the device.
Regarding claim 5,   Kim discloses wherein the core does not comprise a Group III-V compound comprising indium or gallium  (π98).
Regarding claim 9,  Kim discloses  wherein a maximum luminescent peak wavelength of the core-shell quantum dot is in a range of greater than about 470 nanometers and less than or equal to about 600 nanometers (π110).
Regarding claim 10,  Kim discloses wherein the maximum photoluminescent peak of the core-shell quantum dot has a full width at half maximum of less than or equal to about 40 nanometers (π80).
Regarding claim 11,  Kim discloses, wherein the quantum efficiency of the core-shell quantum dot is greater than or equal to about 20%(π23)
Regarding claim 12,  Kim discloses (π19, π100) wherein the core-shell quantum dot comprises an organic ligand and the organic ligand comprises RCOOH, RNH.sub.2, R.sub.2NH, R.sub.3N, RSH, RH.sub.2PO, R.sub.2HPO, R.sub.3PO, RH.sub.2P, R.sub.2HP, R.sub.3P, ROH, RCOOR′, RHPO(OH), RPO(OH).sub.2, R.sub.2POOH, a polymeric organic ligand, or a combination thereof, wherein R and R′ are the same or different and are each independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon group, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon group, or a combination thereof (π19, π100)
Regarding claim 14,  Kim discloses wherein an average size of the plurality of the core-shell quantum dots is greater than or equal to about 7 nanometers (π28).
Regarding claim 20,  Kim discloses A display device comprising a light emitting element (π128), wherein the light emitting element comprises a plurality of the core-shell quantum dot of claim (see rejection claim 1).
Claims 2,3,7,8  are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US2020/0263083 A1 (Kim, hereafter) in view of Moriyama et  al. (US 2019/0112527 A1, of record) (Moriyama, hereafter) and  in further view of  Won et al. (US2019/0276737 A1, of record) (Won, hereafter)      	Regarding claims 2and 3,  Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 1).  Kim as modified by Moriyama fail to explicitly to disclose wherein in the core-shell quantum dot, a mole ratio of tellurium with respect to selenium is greater than about 0.4:1. (claim 2); or is less than or equal to about 4:1 (claim 3).
Won discloses wherein in the core-shell quantum dot, a mole ratio of tellurium with respect selenium is greater than about 0.4:1. (π63); or is less than or equal to about 4:1 (π63) in order to adjust the maximum light emitting peak wavelength as needed.
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to modify the core-shell quantum dot of  Kim wherein in the core-shell quantum dot, a mole ratio of tellurium with respect to selenium is greater than about 0.4:1; or is less than or equal to about 4:1; the motivation being able to adjust the maximum peak wavelength by adjust the ration between these two materials as taught by Won.
Regarding claim 7  Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 1).  Kim as modified by Moriyama fail to explicitly to disclose, wherein the first semiconductor nanocrystal comprises ZnTe.sub.xSe.sub.1-x, wherein x is greater than or equal to about 0.4 and less than or equal to about 0.9.
Won discloses wherein the first semiconductor nanocrystal comprises ZnTe.sub.xSe.sub.1-x, wherein x is greater than 0 and less than or equal to about 0.05. allowing for manipulation of the characteristics of the plant while improving its overall luminous efficiency.
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to further  modify the core-shell quantum dot of  Kim  wherein the first semiconductor nanocrystal comprises ZnTe.sub.xSe.sub.1-x, wherein x is greater than or equal to about 0.4 and less than or equal to about 0.9 the motivation being to be able to dynamically make adjustments to improve the displayed mage.
Regarding claim 8  Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 1).  Kim as modified by Moriyama fail to explicitly disclose, wherein the semiconductor nanocrystal shell comprises selenium and sulfur and a mole ratio of sulfur with respect to selenium is greater than 0:1 and less than or equal to about 4:1.
Won discloses , wherein the semiconductor nanocrystal shell comprises selenium and sulfur and a mole ratio of sulfur with respect to selenium is greater than 0:1 and less than or equal to about 2:1 (π13-π14,) being the replacement for cadmium has adjustable fluorescence with low toxicity.
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to further  modify the core-shell quantum dot of  Kim  wherein the semiconductor nanocrystal shell comprises selenium and sulfur and a mole ratio of sulfur with respect to selenium is greater than 0:1 and less than or equal to about 4:1 the motivation being the adjustable fluorescence with low toxicity.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US2020/0263083 A1 (Kim, hereafter) in view of Moriyama et  al. (US 2019/0112527 A1, of record) (Moriyama, hereafter) and  in further view of  Park et al. (US 10725340 B2) (Park, hereafter).
Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 1).  Kim as modified by Moriyama fail to explicitly disclose wherein the core-shell quantum dot further comprises aluminum, gallium, lithium, fluorine, or a combination thereof.
Park disclose wherein the core-shell quantum dot further comprises aluminum, gallium, lithium, fluorine, or a combination thereof to help prevent degradation of the core shell quantum dot due to temperature rise (Column 1,  line 40-45, table 1, column 5, line 30-45).
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to further  modify the core-shell quantum dot of  Kim  wherein the core-shell quantum dot further comprises aluminum, gallium, lithium, fluorine, or a combination thereof to help prevent degradation of the core shell quantum dot from the environmental factors and improve quantum efficiency as disclosed by Park.
Regarding claim 21, Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 20).  Kim as modified by Moriyama fail to explicitly disclose wherein the light emitting element comprises a stacked structure comprising a substrate and a patterned light emitting layer, wherein the patterned light emitting layer comprises a first repeating section configured to emit light at a predetermined wavelength, and wherein the first repeating section comprises the plurality of the core-shell quantum dots.
Park discloses(Figure 8) wherein the light emitting element comprises a stacked structure comprising a substrate ( 310) and a patterned light emitting layer (330G, 330R), wherein the patterned light emitting layer comprises a first repeating section (Green, red) configured to emit light at a predetermined wavelength, and wherein the first repeating section comprises the plurality of the core-shell quantum dots (331R 331G) (Colum 7, lines 7-45).
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to further  modify the core-shell quantum dot of  Kim  disclose wherein the light emitting element comprises a stacked structure comprising a substrate and a patterned light emitting layer, wherein the patterned light emitting layer comprises a first repeating section configured to emit light at a predetermined wavelength, and wherein the first repeating section comprises the plurality of the core-shell quantum dots the motivation being to provide a device showing excellent optical and electrical characteristics as disclosed by Park.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (US2020/0263083 A1 (Kim, hereafter) in view of Moriyama et  al. (US 2019/0112527 A1, of record) (Moriyama, hereafter) and  in further view of  Guo et al. (US 2017/0335187 A1) (Guo, hereafter)  and Park et al. (US 20190211265 A1)  (P265, hereafter).
Kim as modified by Moriyama discloses the core-shell quantum dot set forth above ( see rejection claim 1).  Kim as modified by Moriyama fail to explicitly disclose wherein an average roundness of the plurality of the core-shell quantum dots is greater than or equal to about 0.70; or wherein an average solidity of the plurality of the core-shell quantum dots is greater than or equal to about 0.8.
Guo discloses that roundness is determined by a calculation done by Chen (210); moreover roundness is determined by the perfect round object of a sphere.  Gus measured particles after different stages in the manufacturing process. At the beginning the particles are substantially spherical. In some embodiments, substantially spherical refers to a particle average that deviates from a perfect sphere shape by between about 1% and about 10%, between about 1% and about 8%, between about 1% and about 6%, between about 1% and about 4%, after acid etching he particle average after the acid etch shows an increase in sphericity compared to the particle average before the acid etch of between about 1% and about 10%, between about 1% and about 8%, between about 1% and about 6%, between about 1% and about 4%, between about 1% and about 2%, between about 2% and about 10%, between about 2% and about 8%, thus based on his testing one could easily determine roundness (π210-π213).
P265 discloses wherein an average solidity of the plurality of the core-shell quantum dots is greater than or equal to about 0.8 (.85) (009) in order to improve size distribution and exhibit increased excitation light absorption rate and enhanced light conversion rate.
Therefore it would have been obvious to one of ordinary skill  in the art prior to effective filing date to further  modify the core-shell quantum dot of  Kim  disclose wherein an average roundness of the plurality of the core-shell quantum dots is greater than or equal to about 0.70 to accentuate luminescent properties as disclosed buy Guo; or wherein an average solidity of the plurality of the core-shell quantum dots is greater than or equal to about 0.8 the motivation is to improve the overall size distribution while  increasing excitation light absorption rate and enhanced light conversion rate as disclosed by P265.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16 -19 are objected to due to their dependency upon claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere, Oluseye  can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875